EXHIBIT 10.3




ASSET TRANSFER AGREEMENT




THIS AGREEMENT made effective as of the  1st day of July, 2013                 




BETWEEN:

SaaSMAX, INC., a company duly formed under the laws of Nevada, with its
principal office at 7770 Regents Road, Suite 113-129 San Diego, CA 92122




(hereinafter called the “Parent”)

OF THE FIRST PART




AND:

SaaSMAX CORP., a company duly formed under the laws of Nevada, with its
registered office at 123 West Nye Lane, Ste 129, Carson City, NV 89706




(hereinafter called the “Subsidiary”)

OF THE SECOND PART




WHEREAS:




A.

The Parent is the owner of an online business to business marketplace (the
“SaaSMAX Market Place”) and channel management tools for the delivery of
software as a service (the “Business”); and




B.

The parties have agreed to enter into this Agreement to reflect the sale by the
Parent and the purchase by the Subsidiary of the Business;




NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:




DEFINITIONS




1.

In this Agreement:




(a)

“Business” shall mean the SaaSMAX Market Place and all software, domain names,
technology and equipment related thereto including all customer lists, vendor
lists, marketing plans, developer contracts, web interfaces, agreements with
consultants, and the app vendor and reseller licensing agreements.;




(b)

“Business Assets” means the assets of the Parent used in connection with the
Business;




(c)

“Effective Date” means the date first set out in this Agreement;




(d)

“Excluded Debt” means those promissory notes set out in Schedule A;




(e)

“Intellectual Property” means all know-how, source codes, domain names,
trademarks, trade names, technical information, contract rights and copyrights
and all other intellectual property rights of any sort related to or associated
with the Business;




(f)

“Know-how” means all know-how, knowledge, expertise, works of authorship,
technology, information, and know-how relating to the Business; and




(g)

“Specified Creditors” means those creditors of the Parent specified in Schedule
B.




2.

Subject to the terms and conditions of this Agreement the Parent hereby sells,
assigns and transfers to the Subsidiary effective at closing, all of its right,
title and interest in and to the Business.





--------------------------------------------------------------------------------




CONSIDERATION




3.

The consideration for the sale, assignment and transfer of the Business by the
Parent to the Subsidiary shall be the assumption by the Subsidiary of all
indebtedness of the Parent, at the date of closing, other than the Excluded
Debt, including, without limiting the generality of the foregoing, the
indebtedness of the Parent to the Specified Creditors as set out in Schedule B.




WARRANTIES AND REPRESENTATIONS OF THE PARENT




4.

The Parent warrants and represents to the Subsidiary that:




(a)

The Parent is the sole owner of the Business, the Know-how and the Intellectual
Property free and clear of all liens, charges, encumbrances and security
interests;




(b)

The Parent has the power to sell, assign and transfer all of its right, title
and interest in and to the Business, the Know-how and the Intellectual Property
to the Subsidiary;




(c)

The Parent has not made, granted or entered into any assignment, encumbrance,
license or other agreement affecting the Business, the Know-how and the
Intellectual Property;




(d)

The Parent is not aware of any violation, infringement or misappropriation of
any third party's rights (or any claim thereof) by the ownership or use of the
Business Assets, the Know-how and the Intellectual Property; and




(e)

The conduct of the Business by the Parent has never given rise to any complaint
alleging infringement of any trademarks or other intellectual property rights of
any other person.




WARRANTIES AND REPRESENTATIONS OF THE SUBSIDIARY




5.

The Subsidiary warrants and represents to the Parent that:




(a)

The Subsidiary has been duly incorporated and validly exists as a corporation in
good standing under the laws of the State of Nevada; and




(b)

The Subsidiary has duly obtained all corporate authorizations for the execution
of this Agreement and for the performance of this Agreement by it, and the
consummation of the transactions herein contemplated will not conflict with or
result in any breach of any covenants or agreements contained in, or constitute
a default under, or result in the creation of any encumbrance under the
provisions of the Articles or the constating documents of the Subsidiary.




SALES TAX




6.

The Subsidiary shall be responsible for any sales tax or other taxes resulting
from the transactions contemplated hereby and shall indemnify and hold harmless
the Parent against the same.  




ENTIRE AGREEMENT




7.

This Agreement constitutes the entire agreement between the parties, relating to
the subject matter hereof and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise.  




HEADINGS




8.

The headings are inserted solely for convenience of reference and shall not be
deemed to restrict or modify the meaning of the Articles to which they pertain.





--------------------------------------------------------------------------------




MODIFICATION AND WAIVER




9.

No cancellation, modification, amendment, deletion, addition or other change in
this Agreement or any provision hereof, or waiver of any right or remedy hereby
provided, shall be effective for any purpose unless specifically set forth in
writing, signed by the party to be bound thereby.  No waiver of any right or
remedy in respect of any occurrence or event on one occasion shall be deemed a
waiver of such right or remedy in respect of such occurrence or event on any
other occasion.




FURTHER ASSURANCES




10.

The parties shall execute such further documents and do such further things as
may be necessary to give full effect to the provisions of this Agreement and the
intent embod­ied herein.




GENDER




11.

Words importing the masculine gender include the feminine or neuter, words in
the singular include the plural, words importing a corporate entity include
individuals and vice versa.




CONDITIONS OF CLOSING




12.

The obligations of the Parent to complete this Agreement shall be subject to the
Stanley Moskowitz and Dina Moskowitz having entered into agreements in the form
attached as Schedule C releasing the Parent from the Indebtedness assumed by the
Subsidiary.




CLOSING




13.

Closing shall take place forthwith on satisfaction of all of the Conditions of
Closing.  At the closing, the Subsidiary shall deliver to the Parent
certificates evidencing the Shares.




EFFECTIVE OF REPRESENTATIONS; SURVIVAL




14.

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreements will be effective regardless of any investigation that any party has
undertaken or failed to undertake.  The representation, warranties and
agreements will survive the Closing Date and continue in full force and effect
until the two (2) year anniversary of the Closing Date.




COUNTERPARTS




15.

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.




IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.




SaaSMAX, INC.

by its authorized signatory:

 

SaaSMAX CORP.

by its authorized signatory:







/s/ Dina Moskowitz

 







/s/ Dina Moskowitz

Dina Moskowitz

Director, Chief Executive Officer & Chairman

 

Dina Moskowitz

Director, President, Secretary & Treasurer








--------------------------------------------------------------------------------

SCHEDULE A







EXCLUDED DEBT







1.

Convertible Note in the amount of $25,000 dated July 1, 2012, amended January
23, 2013

2.

Convertible Note in the amount of $25,000 dated August 15, 2012, amended January
23, 2013

3.

Convertible Note in the amount of $25,000 dated September 26, 2012, amended
January 23, 2013

4.

Convertible Note in the amount of $25,000 dated October 26, 2012, amended
January 23, 2013

5.

Convertible Note in the amount of $25,000 dated December 6, 2012, amended
January 23, 2013

6.

Convertible Note in the amount of $25,000 dated January 9, 2013, amended January
23, 2013

7.

Convertible Note in the amount of $25,000 dated February 23, 2013

8.

Convertible Note in the amount of $25,000 dated March 28, 2013

9.

Convertible Note in the amount of $25,000 dated May 1, 2013








--------------------------------------------------------------------------------

SCHEDULE B







DETAILS OF DEBT TO BE ASSUMED BY THE SUBSIDIARY







Creditor

Amount

California Franchise Tax Board

$940

Wells Fargo Credit Card

$8,500

Additional mailing/admin fees for execution of sale

$1,000

Stanley Moskowitz- Management Consulting, Structuring and  Advisory

$35,000

Vstock Transfer

$800

Dina Moskowitz

$15,000








--------------------------------------------------------------------------------

SCHEDULE C







FORM OF DEBT ASSUMPTION AND NOVATION AGREEMENT








--------------------------------------------------------------------------------

DEBT ASSIGNMENT AND NOVATION AGREEMENT




THIS AGREEMENT made effective as of the 1st day of July, 2013.




AMONG:

SaaSMAX, INC., a company duly formed under the laws of Nevada, with its
principal office at 7770 Regents Road, Suite 113-129 San Diego, CA 92122




(hereinafter called the “Parent”)

OF THE FIRST PART

AND:

SaaSMAX CORP., a company duly formed under the laws of Nevada, with its
registered office at 123 West Nye Lane, Ste 129, Carson City, NV 89706




(hereinafter called the “Subsidiary”)

OF THE SECOND PART

AND:

Dina Moskowitz, of 3270 Caminito Eastbluff, #95. La Jolla, CA 92037







(hereinafter called the “Creditor”)

OF THE THIRD PART




WHEREAS:




A.

The Parent is indebted to the Creditor in the amount of $15,000 (the
“Indebtedness”); and




B.

The Parent wishes to be released of its obligations to repay the Creditor.




NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:




1.

The Parent hereby assigns the Indebtedness to the Subsidiary.




2.

The Subsidiary agrees to assume the Parent’s obligations to the Creditor.




3.

The Creditor agrees to accept the assumption of the Indebtedness by the
Subsidiary in substitution for the obligations of the Parent to pay the
Indebtedness and hereby releases the Parent from its obligations to pay the
Indebtedness.




4.

Time shall be of the essence of this Agreement and all provisions hereof.




5.

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.




IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.




SaaSMAX, INC.

by its authorized signatory:

 

SaaSMAX CORP.

by its authorized signatory:







/s/ Dina Moskowitz

 







/s/ Dina Moskowitz

Dina Moskowitz

Director, Chief Executive Officer & Chairman

 

Dina Moskowitz

Director, President, Secretary & Treasurer




/s/ Dina Moskowitz

 

 

Dina Moskowitz

 

 






--------------------------------------------------------------------------------

DEBT ASSIGNMENT AND NOVATION AGREEMENT




THIS AGREEMENT made effective as of the 1st day of July, 2013.




AMONG:

SaaSMAX, INC., a company duly formed under the laws of Nevada, with its
principal office at 7770 Regents Road, Suite 113-129 San Diego, CA 92122




(hereinafter called the “Parent”)

OF THE FIRST PART

AND:

SaaSMAX CORP., a company duly formed under the laws of Nevada, with its
registered office at 123 West Nye Lane, Ste 129, Carson City, NV 89706




(hereinafter called the “Subsidiary”)

OF THE SECOND PART

AND:

Stanley Moskowitz, of 13291 Kibbings Road, San Diego, CA 92130




(hereinafter called the “Creditor”)

OF THE THIRD PART




WHEREAS:




A.

The Parent is indebted to the Creditor in the amount of $35,000 (the
“Indebtedness”); and




B.

The Parent wishes to be released of its obligations to repay the Creditor.




NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:




1.

The Parent hereby assigns the Indebtedness to the Subsidiary.




2.

The Subsidiary agrees to assume the Parent’s obligations to the Creditor.




3.

The Creditor agrees to accept the assumption of the Indebtedness by the
Subsidiary in substitution for the obligations of the Parent to pay the
Indebtedness and hereby releases the Parent from its obligations to pay the
Indebtedness.

 

4.

Time shall be of the essence of this Agreement and all provisions hereof.




5.

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.




IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.




SaaSMAX, INC.

by its authorized signatory:

 

SaaSMAX CORP.

by its authorized signatory:







/s/ Dina Moskowitz

 







/s/ Dina Moskowitz

Dina Moskowitz

Director, Chief Executive Officer & Chairman

 

Dina Moskowitz

Director, President, Secretary & Treasurer




/s/ Stanley Moskowitz

 

 

Stanley Moskowitz

 

 






